Citation Nr: 1609550	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain with disc disease.

2.  Entitlement to an increased rating for decreased sensation right lower extremity, associated with lumbar strain with disc disease, rated as 10 percent disabling prior to April 3, 2015, and as 20 percent disabling as of that date.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29.

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.

7.  Entitlement to an additional dependency allowance for his three dependent children.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 3, 2015. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, and a period of Active Duty for Training (ACDUTRA) between July 13, 1996 and July 27, 1996. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from April 2007 (neck, dependency), and April 2008 (lumbar spine, temporary total evaluations under 38 C.F.R. §§ 4.29, 4.30, right lower extremity decreased sensation, hypertension, TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Board issued a decision in December 2011 remanding these claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In a May 2015 rating decision, the RO increased the rating for the right lower extremity to 20 percent and granted TDIU, both effective from April 3, 2015.  

Also in the May 2015 rating decision, the RO awarded the Veteran entitlement to service connection for left lower extremity radiculopathy and Chapter 35 benefits.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with the assigned evaluation and date of service connection for left lower radiculopathy as well as the effective date of TDIU.  As the RO has acknowledged receipt of the NOD, the situation with respect to the left lower extremity is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.  However, the Board will proceed with the evaluation of the claim for decreased sensation right lower extremity, and TDIU prior to April 3, 2015, though they were characterized by the RO as part of the recent NOD, because they are part of the original appeal.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA as well as the Veteran's paper vocational rehabilitation folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to TDIU prior to April 3, 2015, service connection for a neck disorder and an additional dependency allowance for the Veteran's three dependent children are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Lumbar strain with disc disease is manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown and there have been no incapacitating episodes.

2.  Throughout the appeal period, decreased sensation right lower extremity, associated with lumbar strain with disc disease, was manifested by not more than moderate incomplete paralysis of the sciatic nerve; moderately severe or severe incomplete paralysis, or complete paralysis, has not been demonstrated.

3.  Hypertension was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against finding that hypertension is related to active service.

4.  Hypertension is not due to or aggravated by a service-connected disability, to include for lumbar strain with disc disease.

5.  The record does not reflect that the Veteran was hospitalized for a service-connected disability for a period exceeding 21 days.  

6.  The record does not reflect that the Veteran underwent surgery necessitating at least one month of convalescence or with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbar strain with disc disease are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  The criteria for an evaluation of 20 percent for decreased sensation right lower extremity are met from the date of claim through April 3, 2015.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).
3.  The criteria for an evaluation in excess of 20 percent for decreased sensation right lower extremity are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for the assignment of a temporary total rating for treatment during hospitalization are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2015).

6.  The criteria for a temporary total rating for convalescence following surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in December 2011.  There was substantial compliance with the remand directives.  In that regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  To that end, corrective VCAA notice was sent in July 2012, appropriate sources were contacted to obtain complete service personnel records from 1995 to 2001, records identified by the Veteran have been obtained, specific VA facilities have been contacted for records, examinations with adequate opinions were obtained in April 2015 and the claims have been readjudicated in an August 2015 Supplemental Statement of the Case (SSOC).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by April 2005, November 2006, August 2007 and July 2012 letters, in combination, of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  While complete notice was not provided prior to the rating decisions now on appeal, the claims were readjudicated subsequent to the Veteran's receipt of fully-compliant VCAA notice in the August 2015 SSOC.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  Private treatment records identified by the Veteran are of record.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration (SSA)-related medical records exist.  See June 2008 SSA response that no medical records could be located for the Veteran.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations most recently in April 2015 for hypertension, low back and radicular issues on appeal.  The examinations were thorough and contain appropriate findings and supported conclusions.  As a result, the Board finds that VA has complied with its duty to assist in terms of providing an examination.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during the course of this appeal, the Veteran has repeatedly related in great detail why he believed he was entitled to the benefits he seeks.  It is clear from the lay statements provided by the Veteran that he understands the type of evidence that would be most helpful to his claims on appeal.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Analysis and Discussion

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Increased ratings for Lumbar Strain with Disc Disease and Decreased Sensation Right Lower Extremity

In a February 2000 rating decision, the RO granted service connection for lumbar strain, assigning a 10 percent rating.  An October 2006 Board decision increased the rating to 40 percent.  A rating in excess of 40 percent for the back was denied, and a separate 10 percent rating was granted for decreased sensation, right lower extremity, effective from May 2007, in the April 2008 rating decision on appeal.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

The Veteran's lumbar strain with disc disease is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (2). 

The Veteran's right lower extremity decreased sensation is rated under 38 C.F.R. 
§ 4.124a, DC 8520, which pertains to the sciatic nerve. 

Under DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As concerns the low back, the Veteran urges that an increased rating is warranted based on limited range of motion and pain, as well as multiple incapacitating episodes.  However, the relevant VA rating criteria are not met.  That is, the aforementioned rating schedule requires the presence of unfavorable ankylosis of the entire thoracolumbar spine (50 percent rating) or the entire spine (100 percent rating), neither of which are shown.  Specifically, both the November 2007 and the April 2015 VA spine examination reports reflect no ankylosis and no other medical evidence of record reflects any unfavorable ankylosis of the spine.  

Additionally, as to incapacitating episodes due to IVDS, the Board notes the Veteran's assertion during the November 2007 examination that he had 12 incapacitating episodes that year, each lasting about one day.  Yet the record does not reflect that there were any episodes that required bed rest prescribed by a physician and treatment by a physician.  During the April 2015 examination, he reported incapacitating episodes requiring bedrest in the past 12 months, but the examiner observed that these were not episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  No such episodes were noted in the remaining records.  As such, these do not meet the criteria for incapacitating episodes as defined in the rating schedule.  

The Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as described.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of the currently assigned rating.  Again, these have been considered in assigning the current rating. 

The Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints nor are incapacitating episodes shown.  Accordingly, the 40 percent rating for the back adequately represents any functional impairment attributable to the disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).

For all the foregoing reasons, the preponderance of the evidence of record is against rating in excess of 40 percent at any time during the pendency of the claim for the lumbar disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Additionally, the Board notes that, apart from the right lower extremity disability discussed below, no additional significant neurological abnormalities are shown for which a separate rating may be awarded at this time.  

As to the right lower extremity decreased sensation, the Board notes that the Veteran's disability was described as moderate in the 2007 back examination, with abnormal sensation along the posterior thigh to the lateral knee and down the leg to the lateral and medial dorsum of the foot, L5, S1.  The Veteran reported moderate constant, stabbing, burning, radiating pain into the right posterior thigh to the knee.  

On peripheral nerves examination in April 2015, the Veteran reported right leg symptoms.  Examination revealed his report of intermittent severe pain and numbness, reflexes were 1+ (hypoactive) at the knee and 2+ (normal) at the ankle, there was decreased sensory to light touch in the thigh, ankle and foot, as well as trophic changes.  The Veteran walked with a walking stick in the right hand due to his back condition.  The examiner assessed the Veteran as having moderately severe incomplete paralysis of the sciatic nerve.  EMG from February 2014 showed bilateral lower extremity sensory neuropathy.  It was noted that the Veteran reported he had to stop working in 2007 due to his back and sciatica.  In the April 2015 back examination conducted by the same provider, the severity of the radiculopathy was assessed as moderate.  

Based on the above, the Board finds that a 20 percent rating is warranted prior to April 2015 for the decreased sensation in the right lower extremity, because the disability has more nearly approximated moderate symptoms at all times relevant to the claim.  In this regard, the Board notes that the Veteran's complaints have remained quite consistent over the period of the claim.  The 2014 EMG, when viewed in the context of the Veteran's assertions over the years that this claim has been pending, lends credence to the theory that the symptoms have been fairly uniform throughout the appeal period.  As such, the Board finds that the impairment has been moderate throughout the appeal period, not just beginning in April 2015, and that a 20 percent rating is thus warranted prior to April 2015.  

However, the preponderance of the evidence is against a rating in excess of 20 percent rating for the right lower extremity.  The manifestations of the Veteran's right lower extremity have been described as moderate in 2007 and again in 2015 (back examination report), and as "moderately severe" (peripheral nerves examination report).  However, on examination and supporting EMG, sensory impairment was virtually the only abnormality, consistent with examination findings of pain and numbness.  Again, the Schedule of Ratings of Peripheral Nerves provides that wholly sensory involvement should be rated mild or at most moderate.  Overall, the Board finds that no more than moderate incomplete paralysis has been shown.  

For all the foregoing reasons, the preponderance of the evidence of record is against rating in excess of 20 percent at any time during the pendency of the claim for the right lower extremity decreased sensation.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  There are three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The level of severity and symptomatology of the Veteran's service-connected back disability and right lower extremity disability is carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's back and right lower extremity symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disabilities.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

B.  Service Connection for Hypertension, including on a Secondary Basis

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In the case of any veteran who served for ninety (90) days or more during a period of war-a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2015).

Finally, in order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  3 8 C.F.R. § 3.310.
The Veteran initially claimed that he gained weight on account of inactivity imposed by his service-connected physical limitations his weight gain caused his hypertension.  

Service treatment records from his period of service between July 1977 and July 1981 do not reflect treatment for hypertension.  His May 1981 separation examination reflected a normal clinical evaluation of his heart.  Moreover, his blood pressure was recorded as 116/70.  A medical examination completed in August 1995 noted a blood pressure reading of 170/80.  A diagnosis of hypertension was not made at that time. 

The Veteran has a confirmed period of ACDUTRA service between July 13, 1996, and July 27, 1996.  A blood pressure reading taken on July 25, 1996 was 138/89.  Another reading that day was 138/98, and another reading was 130/90.  Following this period of service, an October 1997 treatment record reflects a blood pressure reading of 134/96.  A November 1997 treatment record notes a diagnosis of hypertension.  Current treatment records reflect a diagnosis of hypertension.

Based on documentation of elevated blood pressure readings during his period of ACDUTRA, and subsequent diagnosis of HTN shortly thereafter, the Board ordered that an examination be conducted to assess whether the HTN was due to service or service-connected disability.  

The Veteran was afforded a VA examination for HTN in April 2015 where the examiner opined as to both direct and secondary service connection.  As to direct service connection, she opined, "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale was, "As best as I can determine from review of the C file, veteran was diagnosed with hypertension while he was in the National Guard.  There are no private medical records located within the C file so I cannot be certain of the date, however, there is no documentation of any events associated with active duty National Guard that caused his hypertension.  

As to secondary service connection, she opined, "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  The rationale was, "The theory here is that veteran's hypertension is due to the pain associated with his (SC) back condition.  There is no evidence to support this causation.  This would require a period where is back pain was resolved in order to document that his BP would be controlled without medications."  

To the extent that the Veteran contends his hypertension arose in or is related to service, the preponderance of the evidence is against this claim.  The record reflects that there was no diagnosis in service and the medical opinion does not provide a nexus between the condition and service.  In fact, it is wholly against the claim.  The medical opinion is well-supported and based on a thorough review of the record.  

Service connection for hypertension as secondary to a back condition must also be denied.  Again, the examiner provided the reasons for her conclusions, which are supported by the record.  In particular, the fact that she found no evidence to support this causation theory is considered relevant and serves as adequate rationale for her opinion that is against a causative relationship.  Therefore, the Board finds that the opinion is highly probative on the issue at hand.  Parenthetically, the Board observes that the non-specific word back was used by the examiner, leading the Board to conclude that she was stating that her rationale stands even if the neck disability were service-connected.  Furthermore, there is no evidence that the hypertension is in any way aggravated by the service-connected disability.

The Board has, as referenced above, considered the Veteran's statements regarding the etiology of his hypertension.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of his hypertension.  

The Board emphasizes is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon review of the claims file.  For these reasons, it is assigned greater probative weight.

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as hypertension that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's hypertension was not initially manifested within a year following service active service.  Rather, the first evidence of a diagnosis is more than a year after separation from that service. Notably, presumptive service connection for a chronic disease is not for application based on a period of ACDUTRA.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a hypertension disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Temporary Total Evaluations under 38 C.F.R. §§ 4.29 and 4.30

The Veteran filed this claim in July 2007.  He contends that a temporary 100 percent rating under 38 C.F.R. § 4.29 based on hospitalization for a service-connected disability is warranted.  He also claims that such a rating is warranted under 38 C.F.R. § 4.30 based on surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals or treatment with immobilization by cast of one major joint or more.  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29 (2015).

Initially, the Board notes that the Veteran has not provided specific medical evidence demonstrating a period of hospitalization in excess of 21 days as required for benefits under 38 C.F.R. § 4.29.  Furthermore, he has simply not demonstrated that he underwent surgery necessitating at least one month of convalescence or with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited) as required for benefits under 38 C.F.R. § 4.30.  Moreover, these requirements have not been demonstrated anywhere in the fully-developed record on appeal. 

Based on the foregoing, there is no basis on which to grant entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.29 based on hospitalization for a service connected disability for any period on appeal.  Similarly, there is no basis on which to grant entitlement to a temporary 100 percent rating under 38 C.F.R. § 4.30 based on surgery necessitating at least one month of convalescence or with severe postoperative residuals as described in the regulation.













	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 40 percent for lumbar strain with disc disease is denied.

An increased rating to 20 percent is granted for decreased sensation right lower extremity, associated with lumbar strain with disc disease, prior to April 3, 2015, subject to the laws governing the award of monetary benefits; a rating in excess of 20 percent is denied at all times relevant to the appeal.  

Service connection for hypertension, to include as secondary to service-connected lumbar strain with disc disease, is denied.

A temporary total evaluation under 38 C.F.R. § 4.29 is denied.

A temporary total evaluation under 38 C.F.R. § 4.30 is denied.


REMAND

As to the claim of service connection for a neck disability, additional development is necessary in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2015).

The Veteran contends that he suffered injury to the neck in service, and that he has a current resulting neck disorder.  He argues in essence that the injury occurred during the same incident that gave rise to the service-connected low back injury, or alternatively developed as a consequence of the back injury.  He has submitted an October 1997 statement from his treating chiropractor noting that the Veteran, "suffered injuries to his neck and back as a result of an accident which occurred while serving in the U.S. Military."  

The Veteran underwent examination of the spine in March 1999, at which time the examiner noted that while training in the National Guard in July of 1996 the Veteran was at the back of his truck and was thrown up in the air and landed back on to the truck.  He did not report any injuries on that day but the next morning he experienced some cramps in his stomach and noted that he was urinating blood.  He was seen in urgent care and then was taken to the Jacksonville Naval Hospital where he was examined.  He also complained of soreness in his back at the time he stopped urinating blood.  The rest of the examination focused on his lumbar spine, as did subsequent VA examinations in November 2000, June 2004, September 2005, November 2007 and April 2015.  The record reflects also that the Veteran was involved in an accident in May 2009 that caused him to have treatment for neck injury.  

There is competent medical evidence of a current disability as to the appellant's claim for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  The Board finds that, under the circumstances, examination and opinion should be obtained as to this matter.

As to the issue of TDIU prior to April 3, 2015, the Veteran urges that he has been prevented from working due to the combined effects of his service-connected disabilities for many years.  He has made it clear in recent communications to the Board that the disabilities which contribute to his TDIU include his neck disability being remanded herein.  

The Board notes that the claim for entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for neck disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the TDIU must be deferred until the required evidentiary development discussed above is completed.
As to the issue of entitlement to an additional dependency allowance for his three dependent children, the Remand specified that the Veteran be sent VCAA notice pertaining to this issue, which was not accomplished in the July 2012 VCAA notice letter.  Although there was a subsequent award letter in May 2015 instructing the Veteran as to reporting any change in the number of his dependents, the Board does not find under the circumstances that this is substantial compliance with the Remand instruction.  Thus, the claim must be returned to the AOJ for this to be accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice pertaining to the issue of an additional dependency allowance for his three dependent children.

2.  Schedule the Veteran for an examination by a VA examiner of appropriate expertise to determine the nature and etiology of any neck disabilities that have been present during the pendency of this claim. 

The examiner must review the claims files.  Based on the review of the claims files and examination of the Veteran, the examiner must offer opinions as to the following:

a. whether it is at least as likely as not (a probability of 50 percent or greater) that any neck disability currently present originated during service or is otherwise etiologically related to service;

b.   whether it is at least as likely as not (a probability of 50 percent or greater) that any neck disability currently present was caused by service-connected disability or disabilities, to include low back disability. 

c. whether it is at least as likely as not (a probability of 50 percent or greater) that any neck disability currently present was aggravated (i.e., permanently worsened beyond the natural progress) by service-connected disability or disabilities, to include low back disability. 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neck disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed neck disability.  Attention is invited to the in-service accident in which he incurred the service-connected low back disability.

3.  Thereafter, readjudicate the claims for neck disability, TDIU prior to April 3, 2015, and additional dependency allowance for his three dependent children.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


